Citation Nr: 1620978	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from February 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
June 2010 rating decision of the Department of Veterans Affairs (VA), Regional
Office (RO), in St. Paul, Minnesota, which denied service connection for right ear hearing loss disability.  That decision also granted service connection for left ear hearing loss disability.

In his August 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge at his local RO.  He subsequently notified VA in September 2010 that he would also be willing to have a video conference hearing.  He was contacted in February 2012 to schedule his requested hearing, however, he indicated that he desired to withdraw his appeal for hearing loss of the right ear.  The Veteran then clarified in a statement received several days later that he did not want to withdraw his claim, but instead, did not want to attend a Board hearing.  As such the Board will proceed to adjudicate this claim, as the Veteran has withdrawn his request for a hearing, but not his appeal from the denial of the claim for service connection for right ear hearing loss disability.

This matter was previously before the Board in March 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  






FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current right ear hearing loss is related to in-service acoustic trauma.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Further, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system; therefore, it is service connected on a presumptive basis as a chronic disability if it manifests to a compensable degree within one year after active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  See also VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R.  3.309(a)").  Moreover, a nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (discussing 38 C.F.R. § 3.303(b)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence demonstrates a current disability of right ear sensorineural hearing loss, with pure tone thresholds above 40 decibels in multiple levels, including during the January 2011 VA examination.  See 38 C.F.R. § 3.385.

Further, the evidence establishes in-service injury via hazardous noise exposure.  As conceded by the RO in its June 2010 rating decision, the Veteran was exposed to excessive noise during his tour of duty in the Republic of Vietnam.

His pre-induction report of medical examination dated in March 1968 shows that pure tone thresholds of the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0

Service treatment records dated after November 1, 1967, represent pure tone threshold findings in International Standard Organization (ISO) units and do not need to be converted from the earlier American Standards Association (ASA) units.

The Veteran's separation report of medical examination dated in October 1970 shows that pure tone thresholds of the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10

The remaining element for service connection is a link or nexus between the current disabilities and military service, to include based on continuity of symptomatology.  

In a May 2010 VA examination report, along with a December 2011 Addendum, VA examiners concluded that it was less likely than not that the Veteran's hearing loss manifested as a result of active service because there was not a significant threshold shift between enlistment and separation.  However, in March 2015, the Board concluded that the opinions were based on an inaccurate factual premise as the examiners had represented incorrect service-entrance pure tone thresholds.  
In an Addendum dated in September 2015, a VA examiner indicated that the data from March 1968 had been converted from ASA to ISO in the prior VA examination report.  The examiner further concluded that even without conversion, a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  As such, the examiner concluded that it was less likely as not that the right ear hearing loss was a result of active service.

The Board finds that the September 2015 Addendum is also of limited probative value.  In this regard, the VA examiner asserted that the March 1968 results had been converted from ASA to ISO in the prior VA examination report.  However, this would not have been appropriate as service treatment records in March 1968 were already reported in ISO units and would not have needed to be converted to ASA units.   See M21-1, ¶50.07c, ¶50.07g (1970); VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  Any conversion would have resulted in inaccurate findings.  

In rendering an opinion, the examiner also relied on studies from the National Institute for Occupational Safety and Health (NIOSH) and the Institute of Medicine which posited that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  However, in October 2015, the Veteran submitted various treatises that concluded that noise-induced threshold shifts resulted in progressive underlying neuropathology that likely had profound long-term consequences on auditory processing, and that noise exposure was more dangerous than had been assumed.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).   Moreover, treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an  unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).

Additionally, while the VA examiner opined that the Veteran's current hearing loss was not due to military noise exposure, the report did not reflect a review of all pertinent lay evidence.  Thus, the VA opinion has little probative value.

The Veteran has consistently asserted that he has experienced right ear hearing loss ever since his separation from service.  The Veteran is competent to report factually observable occurrences in service, the timing of the observable symptoms of his disabilities, and to receipt of medical treatment and what his providers told him about his conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In light of the Veteran's reports of continuous hearing loss symptoms that he first noticed during service; the conceded noise exposure in service, coupled with the fact that service connection for the left ear hearing loss disability has been granted; the medical treatise evidence; and the low probative value of the VA examination reports, the evidence is at least evenly balanced as to whether the Veteran's current right ear hearing loss disability is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ear hearing loss disability is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

ORDER

Service connection for right ear hearing loss disability is granted.




____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


